DETAILED ACTION
The instant action is in response to application 16 May 2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement filed 16 May 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 102 which forms the basis for all obviousness rejections set forth in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated. (The claims have been condensed.) 
Claim(s) 1,5, 8, 10, 11, 14, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2003/0214354) in view of Nishida (US 2003/0141857).
As to claim 1, Chen discloses A voltage regulator, comprising (see annotated figure below): a first energy storage element and a second energy storage element configured to contribute to an output signal; a reference channel (Main/master channel – 201, 205, 209, 213, 217)  configured to provide a first charging signal (Current flowing through 209, 213.  Note that current refers to charge per unit time, which is a charging signal) to the first energy storage element; a regulator channel (Secondary/slave channel 204, 206, 212, 216) configured to provide a second charging signal to the second energy storage element; a global error circuit (comparator 230) configured to compare the output signal with a reference input signal to provide a global error signal, wherein the global error signal contributes to a correction of the first charging signal; and wherein the local error signal contributes to a correction of the second charging signal.
Chen does not explicitly disclose a local error circuit configured to compare the first charging signal prior to being received by the first energy storage element with the second charging signal prior to being received by the second energy storage element to provide a local error signal.

    PNG
    media_image1.png
    640
    733
    media_image1.png
    Greyscale

Nishida teaches a local error circuit configured to compare the first charging signal prior to being received by the first energy storage element (Fig. 1, item 1).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device above with the gate driver current sensing of Nishida in order to reduce sensing time.
As to the limitation a local error circuit configured to compare the first charging signal prior to being received by the first energy storage element with the second charging signal prior to being received by the second energy storage element to provide a local error signal, this is taught by the combination.  By replacing the using the current sensing device of Nishida, this reads on the claimed language since the current fed to the inductor would not be near instantaneous, unlike the gate drive sensor.
As to claim 5, Chen discloses wherein the global error signal is combined, by a combination circuit (201), with a reference signal pathway error signal (unlabeled ramp fed to 201) to contribute to the correction of the first charging signal.
As to claim 8, Chen discloses wherein the local error signal is combined, by a combination circuit, with the global error signal to contribute to the correction of the second charging signal (225).
As to claim 10, further comprising: Chen teaches and a second amplifier (G4) to amplify the local error signal.  He does not explicitly teach a first amplifier to amplify the global error signal.  However, adding amplifiers to signals is old and well known in the art and therefore not patentable.  The advantages of an amplified signal would be less influenced by noise.
As to claim 11, this is a method claim corresponding to claim 1 and shall not be repeated.  It is rejected for reasons similar to its corresponding claim.
As to claim 14, this is a method claim corresponding to claim 5 and shall not be repeated.  It is rejected for reasons similar to its corresponding claim.
As to claim 16, this is a method claim corresponding to claim 10 and shall not be repeated.  It is rejected for reasons similar to its corresponding claim.
As to claim 17, this is similar to claim 1 above and is rejected for similar reasons.
Claims 2, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2003/0214354) in view of Nishida (US 2003/0141857) and Jiang (US 20140253080).
As to claim 2, Chen in view of Nishida discloses wherein the first and second energy storage elements comprise an inductor.
They does not explicitly disclose wherein the first and second energy storage elements comprise an inductor, a capacitor, a resistor, and combinations thereof.
.Jiang teaches wherein the first and second energy storage elements comprise an inductor, a capacitor, a resistor, and combinations thereof (212, 216, 214, 224).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device above with the lossless sensing of Jiang in order to reduce sensing losses (¶32).
Claim 18 is similar to claim 2 above and is regarded as obvious for similar reasons.
Claims 3, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2003/0214354) in view of Nishida (US 2003/0141857) and Yamamoto (US 20050088856).
As to claim 3, Chen discloses wherein the reference channel and the regulator channel comprise a comparator (201/204) and a power switch.
Chen does not explicitly disclose , a gate driver circuit, a p-type metal-oxide-semiconductor (PMOS) transistor, and an n-type metal-oxide-semiconductor (NMOS) transistor.
Yamamoto teaches a channel comprises a comparator (32), a gate driver circuit (38), a p-type metal-oxide-semiconductor (PMOS) transistor (TR1), and an n-type metal-oxide-semiconductor (NMOS) transistor (TR2).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device above with the synchronous rectification of Yamamoto in order to reduce conduction losses.
Claim 19 is similar to claim 3 above and is regarded as obvious for similar reasons.
Claims 4, 20 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2003/0214354) in view of Nishida (US 2003/0141857) and Brkovic (US 5986902).
As to claim 4, Chen teaches wherein the global error circuit and the local error circuit comprise an amplifier.
Chen does not explicitly teach wherein the global error circuitand the local error circuit  comprise an amplifier, one or more resistors, and one or more capacitors.
Brkovic teaches wherein the global error circuit  (EA, 128, 127) and the local error circuit (151, 152, 153) comprise an amplifier, one or more resistors, and one or more capacitors.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device above with the compensated gains of Brkovic to increase control system stability.
 rectification of Yamamoto in order to reduce conduction losses.
As to claim 20, this is regarded as similar to claim 4 and rejected for similar reasons.
Claims 6, 7, 9, 12, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2003/0214354) in view of Nishida (US 2003/0141857) and Natsume (US 2004/0100240).
As to claim 6, Chen does discloses wherein the reference signal pathway error signal corresponds to a midpoint between a logical zero and a logical one ( a ramp goes between a logical low and logical high).
He does not explicitly teach a switching clocking signal.
Natsume teaches a switching clocking signal (output 5).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device above with the frequency fixed triangle wave of Natsume to further synchronize phases.
As to claim 7, Chen discloses wherein the global error signal is combined with a reference signal pathway error signal to provide a reference signal pathway regulation signal.
He does not teach and wherein: in response to the reference signal pathway regulation signal being greater than a switching clocking signal, the first charging signal charges the first energy storage element; and in response to the reference signal pathway regulation signal being less than the switching clocking signal, the first charging signal discharges the first energy storage element.
Natusme teaches wherein: in response to the reference signal pathway regulation signal being greater than a switching clocking signal, the first charging signal charges the first energy storage element; and in response to the reference signal pathway regulation signal being less than the switching clocking signal, the first charging signal discharges the first energy storage element (4 corresponds to the erorr amplifier, 6 to the PWM comparator and the triangle scillator to the switching clocking signal).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device above with the frequency fixed triangle wave of Natsume to further synchronize phases.
As to claim 9, Chen teaches wherein the local error signal is combined with the global error signal to provide a regulator signal pathway regulation signal.
Chen does not explicitly teach and wherein: in response to the regulator signal pathway regulation signal being greater than a switching clocking signal, the second charging signal charges the second energy storage element; and in response to the regulator signal pathway regulation signal being less than the switching clocking signal, the second charging signal discharges the second energy storage element.
Natsume teaches and wherein: in response to the regulator signal pathway regulation signal being greater than a switching clocking signal, the second charging signal charges the second energy storage element; and in response to the regulator signal pathway regulation signal being less than the switching clocking signal, the second charging signal discharges the second energy storage element (4 corresponds to the erorr amplifier, 6 to the PWM comparator and the triangle scillator to the switching clocking signal).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device above with the frequency fixed triangle wave of Natsume to further synchronize phases.
Claims 12, 13, 15 are method claims corresponding to claims 6, 7, and 9 and shall not be repeated. The claims are rejected for reasons similar to its corresponding claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11336183. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented document has more specific cliams.
Conclusion
Examiner has cited particular column, paragraph, and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M NOVAK whose telephone number is (571)270-1375.  The examiner can normally be reached on 9AM-5PM,Monday through Thursday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PETER M NOVAK/Primary Examiner, Art Unit 2839